                          Case 1:19-cr-00319-ENV Document 10-1 Filed 12/18/19 Page 1 of 1 PageID #: 44


TO: Clerk's Office
      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK



       APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL

                                                                                         A)If pursuant to a prior Court Order:
                                                                                         Docket Number of Case in Which Entered;
                                                                                        Judge/Magistrate Judge:
United States
                                                                                        Date Entered:

                   -V.-
                                                     19-CR-319(ENV)
Daniel Sargeant,                                     Docket Number



                                                                                         B)If a new application,the statute, regulation, or other legal basis that
SUBMITTED BY: Plaintiff_         Defendant      Doj y                                    authorizes filing under seal
Name: Mark E. Bini
Firm Name:U.S. Attorney's Office. E.D.N.Y.                                               United States v. Doe, 63 F.3d 121, 128 (2d Cir.
Address:   271 Cadman Plaza East    •                                                    1995).
           Brooklyn. New York 11201
Phone Number: 718-254-8761                                                               ORDERED SEALED AND PLACED IN THE CLERK'S OFFICE,
E-Mail Address:mark.bini@usdoi.gov                                                       AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                         THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES                 NO ✓
If yes,state description of document to be entered on docket sheet:                      DATED: Brooklyn                         ,NEW YO
                                                                                                   12/18/2019



                                                                                         U.S. DISTRICT JUDGE/U.S>MAeimtAy&tiiSbLEBlC^L YITAUANQ
                                                                                         RECEIVED IN CLERK'S OFFICE 12/18/2019
                                                                                                                                       DATE
MANDATORY CERTIFICATION OF SERVICE:
A.)     A copy ofthis application either has been or will be promptly served upon all parties to this action, B.) Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation:     ; or C.) / This i^ a criipHT^l document submitted, and flight public safety, or security are significant concerns.
(Check one)

                             12/18/2019
                               DATE                                       SIGNATURE
